Order of the County Court of Nassau county denying plaintiff’s motion to strike out the separate and complete defense contained in paragraphs second and third of the answer, and for judgment, reversed on the law, with ten dollars costs and disbursements, and motion granted, on authority of Weisel v. Hagdahl Realty Company, Inc. (ante, p. 314), decided herewith. Lazansky, P. J., Kapper, Hagarty and Davis, JJ., concur; Young, J., dissents and votes to affirm the order appealed from for the reasons stated in Ms dissenting memorandum in Weisel v. Hagdahl Realty Company, Inc. (ante, p. 314).